Citation Nr: 0942636	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2001, and from October 2005 to November 2006 with service in 
Iraq from January 2006 to October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA ) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
PTSD.  After the submission of additional evidence, the RO 
continued the denial of service connection in a January 2008 
rating decision.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The evidence of record demonstrates the Veteran engaged 
in combat.

2.  The Veteran has been diagnosed as having PTSD which is 
attributable to service.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV)); (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not a veteran "engaged in combat with the enemy."  
Id.

If VA determines that a veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that a veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

The Veteran submitted a copy of an announcement dated October 
2006 which indicates he was awarded the Combat Action Badge 
for "engaging or being engaged by the enemy."  Therefore, 
the Veteran is found to have engaged in combat and his 
statements and testimony are accepted as conclusive evidence 
of the occurrence of claimed combat stressors, provided that 
such stressors are consistent with the circumstances, 
conditions, or hardships of the his service.

The Veteran submitted a statement describing his stressors.  
He described missions in which he served as a gunner and was 
exposed to a great deal of small arms fire.  He stated that 
he could hear the bullets "whizzing" by his head and 
striking the armor around his turret.  He further stated that 
during these times he would be in constant fear for his life.  
He also described instances where he was assigned to keep 
civilian vehicles away from convoys and cordon areas.  In 
this capacity, he engaged over two dozen vehicles or drivers 
using varying levels of force, including lethal force, in 
order to keep possible vehicle-borne improvised explosive 
devices away from U.S. forces.  Additionally, during his July 
2007 VA examination, the Veteran also reported seeing dead 
bodies along the roadside and being exposed to rocket and 
mortar attacks.

The Veteran's stressor information was forwarded to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.  The JSRRC determined that there was 
insufficient information provided to verify the Veteran's 
alleged stressors.  See September 2007 PTSD Stressor 
Corroboration Research.  However, the Board finds that the 
Veteran engaged in combat, and his statements regarding his 
combat stressors are consistent with the circumstances and 
conditions of his service in Iraq.  Therefore, independent 
verification is not necessary.

The inquiry that follows is whether the Veteran has a 
diagnosis of PTSD attributable to his stressors in service.

Service treatment records include no complaints, treatment, 
or diagnoses of PTSD.  The Board notes that the Veteran's 
service treatment records for his period of service from 
October 2005 to November 2006 could not be located.

VA outpatient records dated January 2007 reflect a diagnosis 
of PTSD versus adjustment disorder.  In rendering this 
diagnosis, the treating physician relied on a history of the 
Veteran's military experiences which was consistent with the 
stressors described above.  In April 2007, the Veteran was 
specifically diagnosed with PTSD.

The Veteran underwent a VA examination in July 2007.  The 
claims file was reviewed by the examiner.  However, evidence 
of the Veteran's Combat Action Badge award had not been 
associated with the claims file at the time the examination 
was conducted.  Nonetheless, the examiner recorded a complete 
history from the Veteran, including descriptions of the 
stressors noted above, and conducted the appropriate 
psychological testing.  Of particular note, the Veteran was 
administered the Mississippi Scale for Combat-Related PTSD 
and scored a 94.  The examiner indicated that this score 
falls below the established cutoff for a diagnosis of PTSD.  
The Veteran reported laying awake at night thinking about his 
experiences in Iraq.  He also reported a dislike of driving, 
traffic, and large crowds upon his return from Iraq, though 
these feelings had improved.  He stated that he did not like 
going into restaurants because he could not see everything 
that was going on around him.  Finally, he reported having an 
exaggerated startle response when someone tried to arouse him 
from sleeping, and that on at least one occasion he took a 
swing at his wife when she attempted to do so.  

Based on the examination, the examiner concluded that the 
Veteran did not report traumatic stressors that met the 
criterion A for PTSD, nor did he endorse symptoms consistent 
with a diagnosis of PTSD.  Rather, the examiner diagnosed 
adjustment disorder with mixed anxiety and depressed mood, 
related to service.  The Board notes the Veteran is presently 
service connected for an adjustment disorder.

VA outpatient records indicate the Veteran was seen again in 
August 2007.  He described being irritable, isolative, having 
trouble sleeping, and having nightmares.  He had been taking 
citalopram, which he stated helped some.  The Veteran was 
diagnosed with PTSD.  The treating physician stated in the 
progress note that the Veteran's military history was well-
documented in a previous notation, and specifically noted 
that the Veteran met criterion A for PTSD.

The Veteran also submitted private outpatient records which 
reflect a diagnosis and treatment for PTSD.  A letter dated 
April 2008 from the Veteran's treating psychologist 
specifically indicated the Veteran was diagnosed with chronic 
PTSD and was being treated with Zoloft.

The Veteran also submitted a statement from his spouse.  She 
stated that after returning from his deployment, she noticed 
a change in his behavior.  He had become isolated and tried 
to avoid interaction with others during family activities.  
He had developed a shorter temper and had a hard time 
sleeping.  She also described an instance when she tried to 
rouse him from a sleep disturbance, and he tried to take a 
swing at her.

The Veteran also testified at a Travel Board hearing in March 
2009.  The Veteran reported being diagnosed with PTSD in 
January 2007 and being prescribed medications to treat that 
condition.  His symptoms included anxiety, particularly in 
large crowds.  He had difficulty sleeping and experienced 
nightmares.  He also had a short temper.  These symptoms 
affected his family interactions and his attendance at 
school.  

As he is a combat veteran, the Board accepts the Veteran's 
statements and testimony regarding his combat stressors.  The 
Board finds that the overall weight of the evidence supports 
the conclusion that PTSD is attributable to those stressors 
reported by the Veteran.  The July 2007 VA examiner indicated 
that the Veteran did not have PTSD, and that the traumatic 
events he reported did not satisfy criterion A for PTSD.  
However, additional VA and private outpatient records include 
at least two diagnoses of PTSD attributable to the Veteran's 
military service, and one physician specifically noted that 
the Veteran's experiences in service satisfied criterion A 
for PTSD.  The Board also notes that evidence of the 
Veteran's Combat Action badge was not associated with the 
claims file at the time it was reviewed by the July 2007 VA 
examiner.  

The credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such 
medical opinions, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board 
finds that the multiple diagnoses of PTSD and the opinion 
regarding the sufficiency regarding the Veteran's stressors 
found in the Veteran's VA and private outpatient records 
collectively outweigh the findings and opinion of the VA 
examiner.  Therefore, service connection for PTSD is 
warranted.

ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


